Citation Nr: 0105831	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for abnormal weight 
loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue syndrome, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbances, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder of the 
shoulders, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder of the 
leg muscles, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for avascular necrosis 
of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho.  The veteran served on active service from November 
1986 to September 1995, which includes service in Southwest 
Asia from October 1990 to March 1991 as per the veteran's DA-
20. 

In addition, the Board notes that, in a January 2000 VA form 
21-4138 (Statement in Support of Claim), the veteran 
requested a hearing before a hearing officer.  However, as 
per a May 2000 VA form 119 (Report of Contact) and the 
November 2000 Informal Hearing Presentation, the veteran 
canceled his request for an RO hearing.  As the record does 
not contain further indication that the veteran or his 
representative have made additional requests for personal 
hearings, the Board deems the veteran's January 2000 request 
for a hearing withdrawn and will proceed with its review on 
the present record.  See 38 C.F.R. § 20.700-20.704 (2000).

In addition, as further development is necessary, the Board 
will address the claims of entitlement to service connection 
for abnormal weight loss, fatigue syndrome, sleep 
disturbances, a disorder of the shoulders, and avascular 
necrosis of the hips in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence does not show that the veteran currently 
suffers from the manifestations (including symptoms or 
otherwise) of an undiagnosed illness characterized by a 
disorder of the leg muscles, or that he currently suffers 
from a diagnosed disorder of the leg muscles.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a disorder of the leg muscles, to include as 
due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed regarding the 
claim of service connection for a disorder of the leg 
muscles, to include as due to an undiagnosed illness, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has declined the opportunity to present 
testimony at a personal hearing.  The Board is not aware of 
any additional relevant evidence that has not been obtained 
and associated with the claims file.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran is required.

In this case, the veteran contends that he is entitled to 
service connection for a disorder of the leg muscles as this 
is secondary to an undiagnosed illness acquired during his 
active service in Southwest Asia, or as this is otherwise 
related to his active service.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  See id.  

Furthermore, on an alternative basis, the veteran claims 
entitlement to service connection for a disorder of the leg 
muscles, to include as due to an undiagnosed illness.  
Applicable statutory and regulatory provisions provide that 
service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a chronic disability 
resulting from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001. Objective 
indications of a chronic disability include both, "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).  Signs or 
symptoms that may be manifestations of undiagnosed illness 
include but are not limited to muscle pain, joint pain, 
fatigue, sleep disturbances and abnormal weight loss.  See 38 
C.F.R. § 3.317(b).

With respect to the medical evidence of record, the veteran's 
service medical records contain: September 1994 notations 
indicating the veteran complained of right hip pain and 
difficulty sleeping because of spasms in the right leg at 
night, a Report of Medical History and examination report 
dated November 1994 noting spasms in legs and restless legs 
syndrome, and a May 1995 Report of Medical History noting the 
veteran complained of leg cramps (twitching and spasms) for 
several years.  Also, the service records include a July 1995 
sleep apnea study noting he had restless leg syndrome, 
periodic limb movement disorder and nocturnal myoclonus 
possibly interfering with his ability to sleep.  Lastly, 
September 1995 notations indicate the veteran was diagnosed 
with restless leg syndrome.

With respect to the post-service medical evidence, a January 
1996 VA joints examination report notes the veteran was 
diagnosed with right hip dysplasia.  And, a September 1999 VA 
Persian Gulf examination report reveals the veteran 
complained of muscle pain primarily in the hips and that he 
had undergone surgery in both hips.  He was found to have 
chronic bilateral hip pain and related pain of the shoulders 
and feet from walking in an unusual gait.  However, the Board 
notes that the evidence does not show the veteran currently 
suffers from the manifestations (including symptoms or 
otherwise) of an undiagnosed illness characterized by a 
disorder of the leg muscles, or from a diagnosed disorder of 
the leg muscles.

After a review of the evidence, the Board points out that it 
is its duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board acknowledges the contentions 
by the veteran and his representative that he currently 
suffers a disorder of the leg muscles.  However, in weighing 
the evidence of record, the Board finds that the medical 
evidence simply does not show that he currently suffers from 
the manifestations of an undiagnosed illness (including 
symptoms or otherwise) characterized by a disorder of the leg 
muscles, or from a diagnosed disorder of the leg muscles 
which is related to his period of active service.  In the 
absence of competent medical evidence to support the 
veteran's claim of service connection for a disorder of the 
leg muscles, to include as due to an undiagnosed illness, the 
veteran's claim must be denied.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The Board notes that the Veterans Claims Assistance Act of 
2000 expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  However, in this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application.


ORDER

Service connection for a disorder of the leg muscles, to 
include as due to an undiagnosed illness, is denied.


REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In this regard, the Board notes that the veteran is currently 
claiming that he is entitled to service connection for 
abnormal weight loss, fatigue syndrome, sleep disturbances, 
and a disorder of the shoulders, to include as due to an 
undiagnosed illness; and to service connection for avascular 
necrosis of the hips.  However, the Board is not satisfied 
that complete medical opinions regarding the etiology, or the 
lack thereof, of the veteran's claimed disorders, based on a 
review of all of the relevant and available evidence, have 
been obtained.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

In this case, the veteran's contentions are partially 
supported by the evidence.  However, further clarification, 
via medical evidence, is required prior to adjudication of 
the veteran's claims on the merits.  Specifically, the Board 
notes that the veteran reports he sustained abnormal weight 
loss during his service and that his service medical records 
contained evidence of fatigue and difficulty sleeping during 
service.  Additionally, the Board notes that a September 1999 
VA Persian Gulf examination report indicates that the 
veteran's complains of abnormal weight loss, insomnia and 
general fatigue could be explained by his overall physical 
condition due to his orthopedic problems; however, this 
report fails to clearly identify which "orthopedic 
problems" were being linked to the claimed weight loss, 
insomnia and general fatigue.  In this respect, the veteran's 
current orthopedic problems include his service-connected 
dysplasia of the right hip and lumbosacral strain, and his 
nonservice-connected avascular necrosis of the hips.

Furthermore, with respect to the claimed shoulder disorder, 
the service medical records show that in 1988 the veteran 
fell off backwards from a porch and was diagnosed with rule 
out bilateral biceps tendonitis.  And, a January 1996 VA 
joints examination report notes he sustained a right shoulder 
injury in 1987 while playing football.  At present, as per an 
August 1999 VA joints examination report, the veteran 
currently suffers from impingement syndrome of the left 
shoulder, stage two, with intermittent pain and reduced range 
of motion.  However, it is not clear whether his current 
shoulder disorder is related to his 1987 or 1988 injuries, or 
is otherwise related to his active service. 

Lastly, with respect to the claimed avascular necrosis of the 
hips, the veteran's service records show that he was treated 
for hip dysplasia and chronic hip pain during his active 
service.  As well, an August 1999 VA joints examination 
report notes that, according to the veteran's history, a 
diagnosis of dysplasia of the left hip was made in the 
military which in fact was avascular necrosis and was later 
diagnosed as such.  His diagnoses were status post total 
arthroplasty of the right hip with resolving pain, but with 
residual marked reduction with painful range of motion, post 
avascular necrosis; and avascular necrosis of the left hip 
with constant pain and markedly reduced range of motion.  
However, the Board finds that further explanation regarding 
the etiology of the veteran's disorder, discussing all 
objective medical findings, is required prior to adjudication 
of this issue on the merits.  Thus, the Board will remand 
this issue for additional development. 

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the 
veteran to undergo VA examinations in 
the appropriate specialties in order to 
determine the nature, extent and 
etiology of the claimed abnormal weight 
loss, fatigue syndrome, sleep 
disturbances, and a disorder of the 
shoulders, to include as due to an 
undiagnosed illness.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiners for review.  Based upon 
the examination(s) results, a review of 
the claims folder, and consideration of 
the veteran's medical history, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not (more than 50 percent of 
probability) that the claimed abnormal 
weight loss, fatigue syndrome, sleep 
disturbances, and disorder of the 
shoulders cannot be attributed to any 
know clinical diagnoses.  Additionally, 
the examiner(s) should provide an 
opinion as to whether it is at least as 
likely as not that the claimed abnormal 
weight loss, fatigue syndrome, sleep 
disturbances, and disorder of the 
shoulders are related to his service in 
Southwest Asia.  Furthermore, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that the claimed
abnormal weight loss, fatigue syndrome, 
sleep disturbances, and disorder of the 
shoulders are related to any service-
connected disorder, any in-service 
incident or symptoms, or otherwise to 
his active service.  The examiner(s) 
must include the complete rationale for 
all opinions and conclusions expressed. 

2.  The RO should arrange for the 
veteran to undergo a VA examination in 
the appropriate specialty in order to 
determine the nature, extent and 
etiology of the claimed avascular 
necrosis of the hips.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's medical history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (more 
than 50 percent of probability) that the 
claimed avascular necrosis of the hips 
is related to any service-connected 
disorder, including but not limited to 
dysplasia of the right hip.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the claimed avascular 
necrosis of the hips is related to any 
in-service incident or symptoms, or is 
otherwise related to his active service.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

3.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

4.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection for 
abnormal weight loss, fatigue syndrome, 
sleep disturbances, and a disorder of the 
shoulders, to include as due to an 
undiagnosed illness.  In readjudicating 
these claims, the RO should take into 
consideration all of available evidence 
and 38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000), and 38 C.F.R. §§ 3.307, 3.307, 
3.317 (2000).  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
avascular necrosis of the hips, taking 
into consideration all of the available 
evidence.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



